Citation Nr: 1435321	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  99-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to higher initial ratings for degenerative osteoarthritis of the lumbar spine with multiple levels of degenerative disc disease, rated 10 percent disabling from August 28, 1998 to September 18, 2007, 20 percent disabling from September 19, 2007 to January 13, 2008, and 40 percent disabling since January 14, 2008.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to April 26, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1962 and from January to October 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for degenerative osteoarthritis of the lumbar spine and assigned an initial disability rating of 10 percent, effective August 28, 1998.  Jurisdiction over the Veteran's claim is now with the RO in Montgomery, Alabama. 

The Veteran testified before the undersigned at an August 2001 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the claims folder.  

In February 2005, the Board, in pertinent part, remanded the issue of entitlement to higher initial ratings for degenerative osteoarthritis of the lumbar spine for further development. 

In January 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder. 

In May 2008, the DRO assigned a higher initial rating of 20 percent for degenerative osteoarthritis of the lumbar spine, effective April 23, 2008. 

In August 2009, the Board, in pertinent part, denied entitlement to an initial rating higher than 10 percent for the period prior to September 18, 2007, granted a higher initial rating of 20 percent for the period between September 19, 2007 and January 13, 2008, and granted a higher initial 40 percent rating from January 14, 2008, for degenerative osteoarthritis of the lumbar spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In October 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a September 2010 Joint Motion filed by counsel for the Veteran and the VA secretary.  

The Joint Motion could be read as not seeking to disturb the part of the Board's decision that adjudicated the evaluation for the Veteran's back disability subsequent to September 18, 2007; however, the Joint Motion does not clearly state that this is the case, and weighing against this interpretation is the fact that the Veteran submitted a notice of disagreement with the April 2010 rating decision that implemented the Board's decision.  Accordingly, the Board will consider entitlement to higher initial ratings for the back disability throughout the period since the effective date of service connection.

The issue of entitlement to a higher initial rating for degenerative osteoarthritis of the lumbar spine was again remanded by the Board in February 2011 and March 2013.

The issues of whether new and material evidence has been received to reopen claims of service connection for hypertension, bilateral hearing loss, tinnitus, high cholesterol, and a stomach disability; entitlement to service connection for a lung disability; entitlement to service connection for headaches, claimed as due to service-connected degenerative osteoarthritis of the lumbar spine with multiple levels of degenerative disc disease; have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  For the period from August 28, 1998, degenerative osteoarthritis of the Veteran's lumbar spine was manifested by limitation of motion that was no more than mild with flexion of the thoracolumbar spine to 70 degrees and a combined range of motion of 245 degrees without muscle spasm, loss of lateral spine motion, or intervertebral disc syndrome that most nearly approximated moderate, and was manifested by functional loss including pain and limited mobility.  

2.  For the period between August 28, 1998 to January 13, 2008, the Veteran's degenerative osteoarthritis of the lumbar spine was manifested by muscle spasm or guarding severe enough to result in an abnormal gait without severe limitation of motion, flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or severe intervertebral disc syndrome. 

3.  From January 14, 2008 to April 25, 2012, the Veteran's degenerative osteoarthritis of the lumbar spine is manifested by severe intervertebral disc syndrome with recurring attacks without unfavorable ankylosis of the entire thoracolumbar spine. 

4.  From April 26, 2012, the Veteran's degenerative osteoarthritis of the lumbar spine is manifested by intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks.  

5.  Osteoarthritis of the Veteran's lumbar spine has not been manifested by neurologic impairment at any time during the appeal period.

6.  The Veteran's service-connected disabilities have precludes substantially gainful employment since July 1, 2004.

CONCLUSIONS OF LAW

1.  From August 28, 1998, the criteria for a 20 percent rating for degenerative osteoarthritis of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013). 

2.  For the period from August 28, 1998 to January 13, 2008, the criteria for a disability rating in excess of 20 percent for degenerative osteoarthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013). 

3.  For the period from January 14, 2008 to April 25, 2012, the criteria for a rating in excess of 40 percent for degenerative osteoarthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

4.  For the period from April 26, 2012, the criteria for a 60 percent rating, but no higher, for degenerative osteoarthritis of the lumbar spine have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

5.  The criteria for a TDIU have been met since July 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a March 2006 VCAA letter, the Veteran was provided notice of the criteria necessary with regard to his claim of service connection for a lumbar spine disability.  Thereafter, service connection was established and the Veteran appealed the rating assigned.  With respect to the Veteran's appeal for a higher rating for degenerative osteoarthritis of the lumbar spine, as the appeal arises from disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a letter in July 2008. 

Contrary to VCAA requirements, some of the notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in the supplemental statements of the case, to include the most recent one in November 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  During hearings conducted in August 2001 and January 2008, the Veteran testified that he underwent treatment during service at the Malcolm Grove Hospital on Andrews Air Force Base in Maryland.  Multiple attempts have been made to retrieve records from this facility, and a January 2000 report of contact indicates that the RO was informed Malcolm Grove Hospital had no records for the Veteran.  Additionally, September 2001 and January 2002 responses from the National Personnel Records Center (NPRC) and the Naval Reserve Personnel Center indicated that no additional service records were available for the Veteran. 

The Veteran was also provided proper VA examinations in response to his claim for an increased rating for osteoarthritis of the lumbar spine which will be discussed below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims.  The discussion led the Board to remand the appeal for additional development.  The Veteran's subsequent arguments to the Board and Court have demonstrated an understanding of the issues or bases for the denials.

Criteria & Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

VA changed the rating criteria for back disabilities twice during the course of this appeal.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004). 

The General Counsel had previously summarized the proper analysis as follows:  First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g) , apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422 (2000). 

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects:  (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3rd 1147 (Fed. Cir. 2008).

Under the criteria for rating intervertebral disc syndrome in effect prior to September 23, 2002, postoperative cured intervertebral disc syndrome warrants a noncompensable disability rating.  Mild intervertebral disc syndrome warrants a 10 percent rating, while a 20 percent rating is warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating is assigned for severe intervertebral syndrome with recurring attacks and intermittent relief.  A 60 percent rating is provided for pronounced intervertebral disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.73, Diagnostic Code 5293 (2002). 

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Under the criteria in effect prior to September 26, 2003, lumbosacral strain warrants a noncompensable evaluation if there are slight subjective symptoms only.  A 10 percent evaluation is warranted if it is manifested by characteristic pain on motion.  With muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position, a 20 percent evaluation is warranted.  A 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The September 2003 regulatory amendments adopted rating criteria which continued to assign disability ratings based on the demonstrated loss of motion; however, the new criteria was based on a numerically defined ranges of motion (demonstrating the loss of movement) rather than descriptive losses.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-September 2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in applying the current ranges of motion to rating spine disabilities under the old criteria.

Under the criteria effective September 26, 2003, back disabilities other than intervertebral disc disease are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2013).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background 

Service connection is in effect for degenerative osteoarthritis of the lumbar spine, rated 10 percent disabling prior to August 28, 1998; 20 percent disabling from September 19, 2007 to January 13, 2008; and, 40 percent disabling from January 14, 2008.  

In September 2000, the Veteran complained of low back pain at the Montgomery VAMC and requested a walking cane.  He was issued bilateral crutches and was able to ambulate well with reduced pain. 

A November 2000 VAMC X-ray showed moderate lumbar scoliosis associated with diffusely marked vertebral spurring consistent with degenerative spondylosis. 

The Veteran was provided a VA examination of his lumbar spine in May 2002.  He reported a history of chronic low back pain treated with over-the-counter medication and cream.  Flare-ups of pain occurred two to three times a month and lasted between a few hours to a day.  Lifting, walking, and prolonged sitting aggravated his back pain.  The Veteran did not use a cane or back brace, but did walk with assistance from a pair of forearm crutches. 

Physical examination of the spine indicated range of motion measurements of flexion to 70 degrees, extension to 25 degrees, bilateral lateral flexion to 35 degrees, and bilateral lateral rotation to 40 degrees.  The Veteran complained of pain at 70 degrees of flexion and 25 degrees of extension.  Mild tenderness over the bilateral lower paraspinals was noted.  Due to the Veteran's diabetes, neurological examination of the lower extremities indicated that the Veteran only felt 25 percent of the areas touched. 

X-rays showed minor degenerative osteoarthritis involving the lumbar spine characterized as a minor abnormality.  The diagnoses were chronic low back pain secondary to degenerative osteoarthritis with mild functional loss and s-shaped scoliosis of the thoracic and upper lumbar spine.  The Veteran's back pain was noted to affect his employment to some extent. 

Records of outpatient treatment from the Montgomery VAMC indicate that the Veteran complained of occasional worsening of his back pain in April 2005.  Mild diffuse tenderness was observed in the lumbosacral area. 

Radiological reports from the Veteran's chiropractor dated March 2005 to May 2005 show that the Veteran had narrowed joint spaces and osteophytes of the lumbar spine.  Scoliosis of the lumbar spine with left convexity was also diagnosed.  In a September 2005 statement, the Veteran noted that he underwent chiropractic care in an effort to improve his ability to walk and to manage his back pain. 

In July 2005, the Veteran began physical therapy for his lumbar spine disability at the Montgomery VAMC.  He was noted to ambulate with a straight cane and experienced occasional falls.  He had tenderness at the bilateral L5-S1 lumbar paraspinals without muscle spasms.  A September 2005 physical therapy progress note stated that the Veteran was experiencing a significant decrease in his back pain, but that it continued to affect his daily activities and responsibilities. 

In October 2005, a physical therapist instructed him on the use of adaptive equipment, including the use of a reacher.

A December 2005 VA X-ray showed mild lumbar scoliosis as well as degenerative disc disease. 

A January 2006 VA physical therapy note indicates that he was using a "nova walker" but was having trouble managing it.  

The Veteran's lumbar spine was again examined at the VAMC in February 2006.  He had responded well to physical and occupational therapy and the Veteran wished to continue in his current program.  There was no radiation of back pain into the legs and no associated weakness or numbness.  Examination of the back showed good flexion and extension to 80 percent of full.  Side bending bilaterally was to 60 to 70 percent and rotation was also to 60 percent of full.  There was no pain with spinal motion.  Some mild tenderness at the L4-5 area was observed. 

Records of treatment from the Veteran's private neurologist include an August 2007 MRI indicating mild scoliosis and extensive multilevel degenerative and spondylitis changes of the lumbar spine.  Upon examination in September 2007, the Veteran demonstrated palpable tenderness and muscle spasm over the lumbar spine and slight scoliosis.  He was able to heel and toe walk, but only with difficulty.  Range of motion was decreased by 35 percent.  Neurological examination was negative. 

During a January 2008 examination by his private physician, the Veteran was found to be mostly wheelchair bound.  He was diagnosed with severe lumbar disc disease and was unable to walk by himself.  Nerve testing had shown advanced peripheral neuropathy in the upper and lower extremities. 

In April 2008, the Veteran underwent a VA lumbar spine examination.  He reported that he could walk only 25 to 30 feet and experienced constant sharp burning back pain.  Flare-ups occurred six to eight times a day and lasted approximately three to four hours.  He had been using a wheelchair as an assistive aid since August 2007 after being hospitalized for renal failure.  He had worked as a computer programmer until 2004 when he retired. 

On physical examination, the Veteran had flexion to 45 degrees, extension to 5 degrees, right lateral bending to 25 degrees, left lateral bending to 20 degrees, and bilateral lateral rotation to 40 degrees.  He was unable to perform repetitive motion of the spine and this portion of the examination was deferred.  There was generalized tenderness of the lumbar spine and bilateral spasm.  Straight leg raising was positive at 50 degrees on the right and 55 degrees on the left.  X-rays showed multiple areas of degenerative disc disease throughout the lumbar spine and left levoscoliosis. 

The diagnosis was multilevel degenerative disc disease and spondylosis of the lumbar spine.  The examiner concluded that the Veteran's severe neurologic deficit was more likely related to peripheral diabetic neuropathy while his limitation of motion was mechanical and caused by his disc disease.  The examiner found that the Veteran experienced a moderate disability from his lumbar spine condition. 

During a January 2008 hearing, the Veteran testified that he was constantly in pain from his back disability and was limited in his ability to move, stand, and walk.  He was capable of standing five to six minutes before experiencing pain and could only walk a few feet before having discomfort.  He needed an assistive device to ambulate, and used a cane, crutches, or a wheelchair.  He also testified that he was unable to perform yard work, house work, or help his family with chores.  He also required the help of his wife with his hygiene, i.e. bathing and dressing. 

An October 2009 private record reflects a history of back and leg pain with decreased ambulatory capacity.  It was noted that he had been using a wheelchair and walker for awhile.  He denied any bowel or bladder changes.  On physical examination, he was in a wheelchair and could hardly stand up without assistance.

In January 2010, the Veteran underwent a VA examination.  The Veteran denied any neurological manifestations associated with his lumbar spine.  He reported a moderate stabbing pain on a constant, daily basis.  He denied any flare-ups or incapacitating episodes of spine disease.  He reported using a cane, crutches and a walker.  He is unable to walk more than a few yards.  On examination, his posture was stooped and his gait was abnormal.  He had poor propulsion when ambulating.  Kyphosis was observed, but he had no ankylosis.  Flexion was from 10 to 30 degrees and extension was from negative 10 to positive 5 degrees.  There was objective evidence of pain on motion but no additional limitation with repetitive motion.  The examiner diagnosed advanced degenerative osteoarthrosis.  

In April 2013, the Veteran underwent a VA examination.  Forward flexion was to 20 degrees with painful motion beginning at 10 degrees.  He was unable to perform repetitive testing due to baseline motion too restricted due to severe pain as well as some postural instability.  With regard to functional loss/impairment, the examiner found excess fatigability, less movement than normal, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  He has guarding or spasm which results in abnormal gait and abnormal spinal contour.  He had no radicular signs or symptoms.  The examiner indicated that he has incapacitating episodes at least 6 weeks requiring bed rest or treatment by a physician.  

Neurological Impairment 

The evidence shows that the Veteran has neurologic impairment in the lower extremities, but the deficits of the lower extremities have been attributed to diabetes mellitus.  While the Veteran was diagnosed with lumbar radiculopathy during a September 2007 private examination, neurological examination at that time was negative, and the other medical evidence, including the opinions of VA examiners, has consistently attributed the Veteran's neurological complaints of the lower extremities to his diabetes mellitus.   No other neurologic deficits have been attributed to the back disability.

Therefore, although separate ratings for neurological abnormalities resulting from spinal disabilities are possible under the general rating formula for rating disease and injuries of the spine, effective September 26, 2003, the Veteran has no lower extremity radiculopathy capable of service connection under these criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The analysis below is therefore focused on the orthopedic manifestations of the Veteran's low back disability, with the exception of the discussion of Diagnostic Code 5293 (2002) which specifically contemplates neurological impairment in its provisions. 

Period Prior to September 19, 2007 

The Veteran has not alleged, and the record does not show, that he has experienced any incapacitating episodes requiring bedrest prescribed by a physician.  Therefore, he is not entitled to a higher initial rating on that basis under Diagnostic Code 5293 (2002 & 2003) or 5243 (2013).   

With respect to whether a higher rating is warranted under the former or the current criteria due to limitation of motion for the period prior to September 19, 2007, the evidence shows that the Veteran's range of motion was most limited at his May 2002 VA examination when his combined range of motion was 245 degrees. Flexion at the VA examination was noted to be 70 degrees. 

It is clear that the Veteran's lumbar spine disability was not manifested by limitation of motion that approximates moderate, forward flexion that is limited between 30 and 60 degrees, or a combined range of motion 120 degrees or less.  38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5292 (2003), 5235-5243 (2013). 

With respect to the Deluca factors, the May 2002 VA examiner did not specifically address whether there was any additional loss of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner instead elicited reports from the Veteran regarding the disability's effect on employment and daily activities and concluded that the Veteran experienced only mild functional loss due to his back disability.  While there is limited evidence available as to the functional effects of his lumbar spine disability, in September 2005 it was indicated that his condition continued to affect his daily activities and responsibilities.  Moreover, as detailed, the Veteran has used assistive devices since as early as 2000, including crutches, a cane, and a wheelchair when necessary.  Despite his use of assistive devices, as indicated in July 2005 he experienced occasional falls and in January 2006 he was having trouble managing his "nova walker."  In contemplation of the Veteran's functional loss as a result of his lumbar spine disability and affording the Veteran the benefit of the doubt, the Board finds that a 20 percent disability rating is warranted from August 28, 1998, the date service connection was established.  

There is no basis for assigning a disability rating in excess of 20 percent as there is no evidence of muscle spasm, loss of lateral spine motion, an abnormal gait, or reversed lordosis, or abnormal kyphosis during this period.  Likewise, the evidence of record does not support a finding of severe lumbosacral strain, to include listing of whole spine to opposite side; positive Goldthwaite's sign; marked limitation of forward bending n standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  While scoliosis was present on X-rays, it was consistently characterized as mild to moderate, and there is no indication that it was due to guarding or muscle spasm.  38 C.F.R. § 4.71a, 4.73, Diagnostic Codes 5295 (2002), 5235-5243 (2013). 

Under the old criteria for rating intervertebral disc syndrome, a 40 percent rating could be awarded for severe disability manifested by recurring attacks with intermittent relief.  Diagnostic Code 5293.  During this period disc disease was identified, but the Veteran's symptoms were attributed to osteoarthritis and he was not found to have radiating pain or neurologic symptoms as were described in the old rating criteria.

Therefore, the Board finds that the Veteran's degenerative osteoarthritis warrants a 20 percent rating, but no higher, based on his functional loss.  Thus, a 20 percent rating is warranted from August 28, 1998.  

Period Between September 19, 2007, and January 13, 2008 

For this period, the Board had previously found that a 20 percent rating was warranted in consideration of a private neurological examination in September 2007.  Such examination showed that the Veteran demonstrated muscle spasm over the lumbar spine and slight scoliosis.  In addition, his gait was abnormal as he could only heel and toe walk with great difficulty.  A 20 percent rating was assigned as the Veteran demonstrated muscle spasm or guarding severe enough to result in an abnormal gait.  38 C.F.R. §§ 5235-5243 (2013). 

A rating in excess of 20 percent is not warranted under the former or current rating criteria for this period, as there is no medical evidence of severe intervertebral disc syndrome with recurring attacks, or incapacitating episodes requiring bedrest prescribed by a physician.  With respect to limitation of motion, the Veteran's private doctor determined that the Veteran's spinal range of motion was only decreased by 35 percent upon examination in September 2007.  Therefore, the Veteran did not manifest limitation of motion that most nearly approximated severe, nor was forward flexion limited to 30 degrees or less.  As the Veteran retained some useful motion of his spine, there was no favorable ankylosis of the entire thoracolumbar spine. 

Period Beginning January 14, 2008 

As detailed, a 40 percent rating is in effect from January 14, 2008 in contemplation of the "old" version of Diagnostic Code 5293 (2002) for severe intervertebral disc syndrome with recurring attacks.  Such rating is supported by records which reflect that beginning January 14, 2008, he was diagnosed with severe lumbar disc disease by his private physician.  In addition, upon VA examination in April 2008, the Veteran reported experiencing recurring attacks of back pain six to eight times a day lasting for several hours.  

An increased rating of 60 percent is not warranted under this Diagnostic Code as the Veteran's degenerative disc disease has not most nearly approximated pronounced with neurological findings.  As noted above, the Veteran's neurological deficits of the lower extremities have been associated with his diabetes mellitus and X-rays have shown no more than severe lumbar disc disease.  Therefore, an increased rating of 60 percent under Diagnostic Code 5293 is not warranted. 

A 60 percent rating is warranted pursuant to Diagnostic Code 5243 for intervertebral disc syndrome, effective April 26, 2012, which corresponds to a year prior to the April 26, 2013 VA examination.  As detailed hereinabove, the examiner indicated that the Veteran has had incapacitating episodes over the past 12 months due to intervertebral disc syndrome amounting to at least 6 weeks.  The examiner commented that he is constantly confined to a wheelchair.  A 100 percent rating is not warranted under the general rating formula for diseases and injuries of the spine as unfavorable ankylosis of the entire spine is not shown.  

For the period prior to April 26, 2012, a 60 percent rating is not warranted pursuant to Diagnostic Code 5243 as the evidence does not establish that the Veteran has experienced incapacitating episodes of at least six weeks duration within the 12 month period prior to this.  As detailed, at the January 2010 VA examination the Veteran was ambulating with a cane, walker or crutches, and he denied any flare-ups or incapacitating episodes.  Although it is clear that he was experiencing back pain for the period prior to April 26, 2012, evidence does not show that he had been prescribed bedrest by a physician to treat his disability.  Accordingly, an increased rating under Diagnostic Code 5243 is not appropriate for the period prior to April 26, 2012.  

The Veteran is currently receiving the maximum rating possible under former Diagnostic Codes 5292 and 5295 for lumbosacral strain and limitation of motion of the lumbar spine, therefore increased ratings under these diagnostic codes are not possible for the period beginning January 18, 2008. 

For the period prior to April 26, 2012, while a rating of 50 percent is available under both the former and current rating criteria for unfavorable ankylosis of the lumbar spine, the medical evidence demonstrates that the Veteran retains some useful motion of the low back.  The January 2008 examiner was able to perform range of motion measurements, although repetitive testing was deferred, and the examiner concluded that the Veteran experienced only a moderate disability from his degenerative osteoarthritis of the lumbar spine.  Likewise, the January 2010 examiner was able to perform range of motion measurements and thoracolumbar spine ankylosis was specifically not found.  

The Board has considered whether there is any other schedular basis for granting an evaluation in excess of those granted above, but has found none.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21. 

Extraschedular evaluation

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the disability, but, as discussed, the Veteran's disability has been assigned staged ratings as the medical evidence reflects that the manifestations are not present during all periods contemplated by this appeal.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder. 

One of the bases for the Joint Motion was that the record showed the Veteran used a cane or crutches for ambulation and this was a manifestation that was not specifically described in the rating criteria.  The criteria have always contemplated weakness.  38 C.F.R. §§ 4.40, 4.45.  The criteria in effect since 2003, specifically contemplate an abnormal gait.  38 C.F.R. § 4.71a; General Formula.  Hence, the reasons why the Veteran would be using assistive devices are contemplated in the schedular criteria. 

The Board finds that the schedular criteria are adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration per § 3.321(b)(1) is not for application here.  

Entitlement to a TDIU

It is noted that in a December 2013 rating decision, the RO granted entitlement to a TDIU, effective April 26, 2013.  The claim for a TDIU, however, remains part and parcel of the increased rating claim as the Veteran asserts that he was unemployed as a result of his lumbar spine disability prior to this effective date.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.

VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b). The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In July 2013, the Director, Compensation Service, reviewed the claims folders and concluded that the Veteran's service-connected back condition alone establishes entitlement to a TDIU.  It was noted that the Veteran last worked July 1, 2004, and reported retiring due to his back condition.  The Director acknowledged the opinion of the April 2013 VA examiner that the Veteran is unable to work due to his service-connected back conditions as he cannot walk, stand or sit for prolonged periods of time and his severe pain is distracting and prevents adequate concentration for him to obtain or maintain employment in any capacity.  The examiner also acknowledged a 2009 VAX notation that the Veteran was gainfully employed as a computer programmer until 2004.  During this time, he was walking with ambulation aids but he was able to perform activities consistent with gainful employment in a sedentary work position.  After 2004, he was noted to have increased pain and went through multiple treatment modalities with physical therapy and Physical Medicine and Rehabilitation.  His pain levels were noted to be consistently elevated after 2004 and he required more intensive treatment.  The Director commented that although there is some evidence that his pain medications interfere with sedentary employment, there is also clear evidence that his pain levels are to blame for his inability to concentrate.  The Director found that entitlement to a TDIU had been established.  

The opinions of the VA examiners, notations in the private and VA treatment records, and opinion of the Director, Compensation Service, weigh in favor of a finding that service-connected disabilities have rendered the Veteran unemployable since July 1, 2004.  For these reasons, entitlement to a TDIU is granted from July 1, 2004.  A TDIU is not shown prior to this date as the he was gainfully employed in a full-time technical position prior to July 1, 2004 and there is no suggestion that the employment was marginal.


ORDER

From August 28, 1998, entitlement to a 20 percent for degenerative osteoarthritis of the lumbar spine is granted.

From August 28, 1998 to January 13, 2008, entitlement to a disability rating in excess of 20 percent for degenerative osteoarthritis of the lumbar spine is denied.

From January 14, 2008 to April 25, 2012, entitlement to a disability rating in excess of 40 percent for degenerative osteoarthritis of the lumbar spine is denied.

From April 26, 2012, entitlement to a 60 percent rating for degenerative osteoarthritis of the lumbar spine is granted.  

From July 1, 2004, entitlement to a TDIU is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


